Citation Nr: 1631421	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  10-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right hip shell fragment wound residuals with a retained foreign body and degenerative joint disease.  

2.  Entitlement to a compensable disability evaluation for the Veteran's right hip shell fragment wound residuals with a retained foreign body, degenerative joint disease, and limitation of extension of the right thigh.  

3.  Entitlement to an initial compensable disability evaluation for the Veteran's right anterior leg shell fragment wound residuals with Muscle Group XII injury.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left hip shell fragment wound residuals with a retained foreign body and degenerative arthritis.  

5.  Entitlement to a compensable disability evaluation for the Veteran's left hip shell fragment wound residuals with a retained foreign body, degenerative joint disease, and limitation of extension of the left thigh.  
6.  Entitlement to a compensable disability evaluation for the Veteran's left leg shell fragment wound residuals with Muscle Group XIV injury for the period prior to April 29, 2014.  

7.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left leg shell fragment wound residuals with Muscle Group XIV injury for the period on and after April 29, 2014.  

8.  Entitlement to a compensable disability evaluation for the Veteran's left upper third anterior thigh shell fragment wound scar residuals for the period prior to June 21, 2012.  

9.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left upper third anterior thigh shell fragment wound scar residuals for the period on and after June 21, 2012.  

10.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1966 to October 1968.  He served in the Republic of Vietnam and was awarded the Combat Infantryman Badge, the Air Medal, and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, established service connection for right hip shell fragment wound residuals with a retained foreign body and degenerative joint disease and left hip shell fragment wound residuals with a retained metallic foreign body and degenerative arthritis; assigned 10 percent evaluations for those disabilities; established service connection for left leg shell fragment wound residuals with Muscle Group XIV injury; assigned a noncompensable evaluation for that disability; effectuated those awards as of July 23, 2007; and denied increased evaluations for the Veteran's right anterior leg shell fragment wound residuals with Muscle Group XII injury and his left upper third anterior thigh shell fragment wound scar residuals.  In May 2010, the RO, in pertinent part, denied a TDIU.  

In December 2012, the RO increased the evaluation for the Veteran's left upper third anterior thigh shell fragment wound scar residuals from noncompensable to 10 percent disabling and effectuated the award as of June 21, 2012.  In September 2013, the RO granted service connection for right hip shell fragment wound residuals with a retained metallic foreign body, degenerative joint disease, and limitation of extension of the right thigh evaluated as noncompensable and left hip shell fragment wound residuals with a retained metallic foreign body, degenerative joint disease, and limitation of extension of the left thigh evaluated as noncompensable and effectuated the awards as of March 12, 2013.  

In June 2014, the RO increased the evaluation for the Veteran's left leg shell fragment wound residuals with Muscle Group XIV injury from noncompensable to 10 percent and effectuated the award as of April 29, 2014.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In June 2016, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) in which he sought to reopen his claim of entitlement to service connection for bladder cancer claimed as the result of herbicide exposure and to establish service connection for hypothyroidism claimed as the result of herbicide exposure.  The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bladder cancer claimed as the result of herbicide exposure and service connection for hypothyroidism claimed as the result of herbicide exposure have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

In April 2016, the Veteran submitted clinical documentation from B. Lutz, M.D., dated in February 2016, clinical documentation from L. Welch, M.D., dated in March 2016, and a March 2016written statement from D. W.  The additional evidence pertains to his multiple service-connected shell fragment wound residuals.  The AOJ has not considered the additional relevant evidence.  In June 2016, the Veteran requested that the Board "remand (send back) my case back to the AOJ for review of the additional evidence that was submitted in my appeal."  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior AOJ review in the absence of a waiver of such review by the Appellant.  Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

